Citation Nr: 9903075	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES


1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for residuals of a back 
injury.

3. Entitlement to residuals for bilateral eye injuries.

4. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service in the United states Air Force 
from July 1966 to April 1970.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Anchorage, Alaska.

The Board notes that the Form 9 submitted by the veteran in 
April 1997 states that the issues on appeal include PTSD, 
neck injury and pain, back injury and pain, headaches and eye 
pain.  However, the notice of disagreement filed in November 
1994 did not include an appeal of the veteran's claim of 
entitlement to service connection for neck injury.  As a 
notice of disagreement regarding the issue of service 
connection for neck injury was not filed within one year from 
the date of the September 1994 rating decision, the Board 
finds that the September 1994 decision is final with regard 
to this issue, and that it is, therefore, not currently 
before the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1998).


FINDINGS OF FACT

1. The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects 
that the veteran engaged in combat with the enemy.

2. The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record and 
the veteran has not provided sufficient details regarding 
the alleged stressors to permit meaningful research.

3. There is no competent medical evidence of any back injury 
or disability during service, and no competent medical 
evidence demonstrating a nexus between the veteran's 
current low back disability and service.

4. There is no competent medical evidence of any eye 
disability either currently or during service.

5. There is no competent medical evidence of chronic 
headaches during service, and there is no competent 
medical evidence demonstrating a nexus between the 
veteran's current diagnosis of headaches and service.


CONCLUSIONS OF LAW


1. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disability. 38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for disability 
related to residuals of bilateral eye injuries.  38 
U.S.C.A. § 5107(a) (West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5107(a) (West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records and service personnel 
records are associated with the claims file.  The service 
medical records do not show report of or treatment for any 
psychiatric condition or chronic headaches.  The service 
medical records also do not show any report of injury to or 
treatment of the veteran's back.  In April 1969, the veteran 
was seen for treatment of small cysts of the left eye.  The 
veteran's separation examination report dated in March 1970 
reflects that a cyst was surgically removed from his left 
eyelid in 1966 with no complications and no sequela.  Visual 
acuity at the time of the separation examination was reported 
to be 20/20 bilaterally.

The veteran's service personnel records reflect that the 
veteran served in the United States Air Force from July 1966 
to April 1970.  He was in Vietnam from March 1968 to May 
1969.  He served primarily as a fire control systems 
mechanic, and for six months he was assigned additional duty 
as a "Base Defense Security Police augmentee".

A Comprehensive Military History form completed by the 
veteran in December 1993 is of record.  The veteran indicated 
that he was exposed to enemy fire in Vietnam.  He said that 
he experienced near misses from rocket attacks and that he 
fired his weapon at the enemy frequently.  He also said that 
he had buddies killed or seriously wounded in Vietnam.  VA 
records of PTSD counseling session dated from December 1993 
through July 1994 are also of record.  

In response to the veteran's claim for service connection for 
PTSD, the RO sent the veteran a letter dated in April 1994, 
requesting him to provide specific information regarding his 
military service and the particular experiences that he 
believed caused his condition to develop.  The veteran 
responded in April 1994 that he was unable to give dates and 
times of the following alleged incidents.  He alleged that he 
served on base defenses which came under fire from small 
arms, rockets and mortars and that he was near a bomb dump 
when it was hit, which caused him to be thrown fifty feet 
through the air.  He said that he flew with the "118 
helicopters group" as a door gunner on many missions during 
which he was fired upon.  He said that he caused and 
witnessed many deaths.  He indicated that his infant son by a 
Vietnamese woman was killed at one month of age.  He also 
reported that he flew on defoliation missions.

In May 1994, the veteran underwent a VA examination of the 
spine and fee basis eye and psychiatric examinations.  With 
regard to the spine examination, the veteran reported that he 
felt his problems were caused by a 1968 injury that occurred 
in Bien Hoa, Vietnam, when an ammunition dump was ignited by 
incoming rockets.  He reported that he was thrown about 50 
feet through the air and landed on the back of his head and 
neck.  He said that as a result he had, inter alia, bloodshot 
eyes, and a headache.  He also reported that in 1968, he and 
a friend were assaulted by ten men.  He said that although 
filed a report with the military police, his attackers were 
never caught.  He said that despite his alleged condition, he 
was able to perform any kind of work and was even able to 
twist and bend as long as he was careful.  Physical 
examination revealed no postural abnormality or fixed 
deformities.  There was no evidence of spasm or pain in the 
back.  Ranges of motion of the back were essentially normal.  
There was no tenderness of the paraspinous muscle groups or 
point tenderness over any particular vertebrae.  Although the 
veteran indicated that he had occasional problems around the 
D6 area, more on the right than on the left, there was no 
objective data to support his claim.  X-rays of the cervical 
spine revealed mild spondylosis of the lower cervical spine.  
X-rays of the thoracic spine showed small osteophytes in the 
superior and inferior thoracic spine.

The veteran was seen for a fee basis examination of his eyes 
by Oliver K., M.D in May 1994.  The veteran reported that he 
was involved in an explosion in 1968 which caused blood to 
come from his eyes.  He said that after the explosion, he had 
almost daily headaches, photosensitivity and constant aching 
of his eyes.  On examination, the best corrected visual 
acuity was 20/20 bilaterally.  The examination was normal.  
The impression was that the veteran had headaches with no 
evident ocular cause.

In June 1994, the veteran underwent a VA Social and 
Industrial Survey.  The veteran reported that several troops 
died during boot camp from heat stroke and one from a broken 
neck incurred while performing climbing rope exercises.  Upon 
arriving in Vietnam, the veteran reported that his duties 
included electrical maintenance for fire control systems, 
which were bombing systems.  He said that he was also 
assigned duty as base security under attack and was a 
perimeter guard for base defenses.  In addition, the veteran 
reported that he served as a door gunner with the 118th 
"Flying Tigers" Army Assault Helicopters and also flew 
defoliation missions.  The veteran reported having received 
treatment from a hospital in Bien Hoa following an explosion 
and also after he was assaulted.  He said that he was present 
for a "major race riot" which took place in Bien Hoa 
several days after his assault, during which up to 100 people 
were killed.  He also reported that he had a son with a 
Vietnamese girlfriend and that the infant was "chopped to 
pieces by VC" when he was one month old.  The veteran 
indicated that he was seen for a sleep disorder in 1992 and 
again in August 1993, after his house burned down in an 
alleged robbery.  The veteran reported a medical history of 
skin problems, hypertension and two head injuries sustained 
in Vietnam.  He reported that he had been unemployed since 
the loss of his house and fishing guide equipment in June 
1993.

The veteran was seen for a psychiatric fee basis examination 
in July 1994 by Wandal W. W., M.D.  The physician reviewed 
the social and industrial survey prior to examination.  The 
veteran reported that he did not see a mental health 
professional until 1992 when he was "stressed out."  He was 
next seen in the fall of 1993.  The examiner noted that the 
veteran's symptomatic expression was associated with an 
incident in June of 1993 when he was robbed, shot twice with 
a shotgun and attacked with a stun gun, following which his 
house and all the tools of his fishing guide trade were 
burned.  The veteran reported that he was exposed to 
defoliants and direct combat activities as a door gunner in 
Vietnam.  He confirmed that he last worked in June 1993, 
prior to being robbed.  The diagnosis was major depressive 
disorder, single episode which was characterized as moderate.  
The examiner noted that the veteran had some of the symptoms 
of PTSD, but fell short of meeting the full criteria.  The 
examiner noted that "[I]f a Post-Traumatic Stress Disorder 
diagnosis were given by "stretching the criteria, " the 
traumatic stressor most relevant would be the trauma of last 
year rather than his experiences in Vietnam."  The physician 
further stated that the veteran's incapacity "is being 
produced by the Major Depression and associated with events 
over the last year or two rather than as a result of his 
experiences in the Air Force."

A report from the National Archives and Records 
Administration dated in November 1994 reflects that 
authorization for the veteran to fly as a door gunner is not 
a matter of record.

The veteran was referred by the VA to private physician David 
P. S. in February 1995 for evaluation.  Dr. S noted that the 
veteran was diagnosed with PTSD, chronic associated with 
major depressive episode and panic attack in July 1994.  The 
examiner further stated that the veteran continued to suffer 
chronic depression, chronic insomnia, social isolation, 
difficulty with concentration, attention span and had little 
capacity for enjoyment in most areas in his life.

An interpretive case summary dated in December 1994 was 
submitted by the veteran's former VA readjustment counselor, 
[redacted] Mr. Z. reported the veteran's stressors as follows 
"He was physically injured from one rocket attack and on 
several occasions his friends were either killed or wounded 
in rocket and mortar attacks."  Mr. Z. also indicated that 
the veteran experienced a very serious trauma in June, 1993 
when he was shot at, stunned with a stun gun and had his home 
burned to the ground.  Symptoms were reported as twenty-four 
years of isolationism, flashbacks, workaholism, alcoholism 
and, since the assault and robbery incident in 1993, 
nightmares and bouts of crying.  Mr. Z. noted that the 
veteran received the highest score he could recall grading on 
a scale for combat-related PTSD.  He evaluated the veteran as 
having PTSD.

A hearing was held at the Anchorage, Alaska, RO in September 
1995.  The veteran testified that he injured his eyes on two 
occasions while in Vietnam.  One injury was caused by 
exposure to concrete dust and the other occurred when he had 
a cyst removed from under his eyeball.  The veteran stated 
that his eyes hurt constantly.  The veteran also testified 
that as a result of incoming VC rounds to a bomb dump, he was 
thrown through the air and landed on his head.  He said that 
he hurt his back at that time and that he was taken to a 
hospital where he washed up and was released.  He also 
indicated that this explosion was the cause of his headaches.  
The veteran stated that he worked construction for 
approximately twelve years after service and that he was 
involved in several motor vehicle accidents, but that he had 
not sustained intercurrent injuries which might be 
responsible for his current complaints.  The veteran 
testified that although he served in the Air Force, he 
volunteered for forty missions as a door gunner with the 
Army.  The veteran stated that his squadron commander issued 
him a letter granting him permission "to fly as door gunner 
any time I wish . . ."  The veteran indicated that he and a 
Vietnamese woman had a son who was killed.  He also indicated 
that he was assaulted by ten security policemen while in 
Vietnam and that he was in a chow hall that was hit by 
rockets.  He indicated that he helped pick up bodies from the 
Tet offensive.  He said that he sometimes had nightmares 
related to those events.  The veteran testified that in the 
summer of 1993, he intercepted two people burglarizing his 
home, was shot twice, was hit with an electrical stun device 
and saw him home burned to the ground.  Mr. Z. testified that 
the 1993 incident was the "straw that broke the camel's 
back" in terms of the veteran's ability to cope, but that he 
had PTSD prior to 1993.  Mr. Z. testified that he had a 
master's degree in counseling.

The veteran underwent a VA examination in November 1995.  The 
examiner stated that "There is little doubt that he 
experienced many exceedingly traumatic episodes while in 
Vietnam."  The examiner also stated that Dr. W. accepted 
that the veteran had fulfilled the stressor criteria.  The 
diagnoses were chronic PTSD of a moderately severe nature and 
major depressive disorder of a moderate nature.  In a June 
1996 report, the examiner clarified that the veteran had PTSD 
prior to the 1993 nonservice-connected trauma, but that the 
recent trauma exacerbated his symptoms.  The examiner 
reiterated this opinion in a December 1996 report.


Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic disabilities, such as 
psychiatric disorders, if such was manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1997).  Notwithstanding the lack of a diagnosis of a 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Well grounded claims

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded." A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). Such a claim need not be conclusive, but it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

In the interest of clarity, the Board will first separately 
discuss the issue of service connection for PTSD and then 
discuss the other three issues on appeal.  Additional law and 
regulations will be cited where appropriate below.

Service connection for PTSD

Relevant law and regulations

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).   Further, the Board believes 
that all relevant evidence which is available has been 
obtained with regard to this claim; consequently, there is no 
further VA duty to assist the veteran.  As will be discussed 
in greater detail below, VA has been unable to verify the 
veteran's reported stressors because of lack of specific 
information pertaining thereto from the veteran.

Determinations regarding service connection are to be based 
on a review of all the evidence of record.  38 C.F.R. 
3.303(a); see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
The Board has the duty to assess the credibility and weight 
of the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim; if so, the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD; 
and the Board finds that there is evidence on file which is 
supportive of the first two elements.  Specifically, a 
November 1995 VA examination reflects that the veteran was 
unequivocally diagnosed as having PTSD.  See Cohen, 10 Vet. 
App. at 138.  As such, the first element has been met.  
Further, the November 1995 report establishes a causal nexus 
between the veteran's PTSD and his Vietnam service. The VA 
examiner stated "There is little doubt that he (the veteran) 
experienced many exceedingly traumatic episodes while in 
Vietnam."  As such, the second element has been met.  The 
only remaining question is whether the third and final 
element has been met; namely, whether there is credible 
evidence showing that the veteran's claimed in-service 
stressors, which caused his PTSD, actually occurred.

The veteran contends that he had combat service in Vietnam.  
However, the service records do not show that he was engaged 
in combat.  The veteran's MOS reflects that he served as an 
Air Force avionics technician, specializing in fire control 
systems.  He did not receive any combat citation, and there 
is no official record or other corroborative evidence showing 
that he volunteered as an Army door gunner as he alleges.  
The Board takes special note of the colloquy between the 
veteran and his own representative at his personal hearing:

Q.  While you were in service in Bien Hoa, did you have 
occasions to shoot at the enemy?

A.  Yes, I did.

Q.  How did you do that?  You're in the Air Force, and 
you don't shoot at the enemy when you're in the Air Force 
unless you are a pilot or something.

A.  We received fire, returned fire on base defenses.  I 
flew as a door gunner
. . . 

Q.  [interrupts] Come on, you were in the Air Force, you 
don't . . . door gunner in the Air Force, that's an Army job, 
how did you do that?

A.  I volunteered.
. . . . 

	Q.  How did you get permission to go in an Army 
helicopter?

	A.  My squadron commander issued me a letter granting me 
permission directed to the commander of the 118th.

	Q.  To do what?

	A.  To fly as a door gunner anytime I wish.

	Q.  So when you got bored you just jumped aboard a bird 
going out and shot up the bad guys?

	A.  Something like that.

	Q.  Pretty easy way of saying things.

A November 1994 report from the National Archives and Records 
Administration reflects that authorization for the veteran to 
fly as a door gunner is not a matter of record.  The record 
is devoid of any supportive evidence of combat experience.  

As discussed above, the Board has the duty to assess the 
credibility and the weight of the evidence.  The Board notes 
in passing the underlying skepticism in the questions posed 
by the veteran's own representative with respect to the 
veteran's testimony concerning flying 40 combat missions with 
another branch of the service.  The Board finds the veteran's 
explanation to be incredible, particularly in light of the 
absence of any official records which would serve to 
corroborate such unusual experiences.  The veteran's 
testimony concerning his experiences as a perimiter guard 
similarly suffer from vagueness and lack of specific detail.  
Based on the official records, including the veteran's MOS, 
and the lack of any supportive evidence of combat experience, 
the Board specifically finds that the veteran did not engage 
in combat and that any statutory presumptions pertaining 
thereto are not applicable in this case.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

The veteran has alleged various stressors experienced by him 
in Vietnam, including experiencing near misses from rocket 
attacks, firing his weapon at the enemy frequently, having 
had buddies killed or wounded, having had his one month old 
infant murdered, and having been assaulted by ten men.  
However, as stated above, the veteran's testimony cannot, by 
itself, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
In response to an April 1994 letter from the RO requesting 
specific information regarding his alleged stressors the 
veteran indicated that he was unable to provide dates and 
times of the alleged incidents.  The veteran has not provided 
the names of his buddies alleged to have been killed or 
wounded in action, the name of his friend whom he alleged was 
assaulted with him in 1968, nor has he furnished any buddy 
statements or additional evidence with regard to any alleged 
stressor.  None of the statements submitted by the veteran, 
have been described with sufficient specificity so as allow 
verification by the appropriate authority.  Thus, the 
veteran's failure to provide the requested information 
necessary to verify his claimed stressors has resulted in the 
absence of one of the essential elements of his claim for 
service connection for PTSD.  

The Board emphasizes that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street, meaning that he cannot sit passively by 
when requested to submit evidence or report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent 
on the veteran to provide the RO with the answers to the 
"who, what, when, and where" of his alleged stressors.  He 
has failed to do so. 

It appears from the medical evidence of record that the 
diagnosis of PTSD which the veteran relies upon for the 
establishment of his claim is based on the veteran's reports 
of unverified stressors.  In the absence of corroborated 
stressors, the opinions of all examiners of record and 
specifically the November 1995 VA examiner cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-6.  As it has been determined that the 
veteran did not engage in combat during service and there is 
no independent evidence to corroborate the veteran's 
statements as to the occurrence of the claimed stressors, his 
claim of entitlement to PTSD is denied.

 Service connection for back, residuals of bilateral eye 
injuries and headaches

Back injury

The service medical records are silent as to any report of 
injury to or treatment of the veteran's back.  The March 1970 
separation examination does not reflect any disability 
related to the veteran's back.  

The veteran has claimed a current back disability.  X-rays of 
the cervical spine taken at a May 1994 VA examination 
revealed mild spondylosis of the lower cervical spine.  X-
rays of the thoracic spine showed small osteophytes in the 
superior and inferior thoracic spine.  However, the physical 
examination of the back appeared to be normal.  The VA 
examiner did not indicate that the veteran had a current back 
disability.  Furthermore, he did not relate the findings of 
the X-rays to the veteran's service.  

While the veteran has asserted that there is an etiological 
link between his currently claimed back disability and 
service, as a layman, he is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  It is 
important to note that where the determinative issue involves 
medical causation, it has been held that competent medical 
evidence is required in order for a claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. at 494. 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present in service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  As there is no competent medical evidence of an 
inservice injury to the back, a current back disability, or a 
link of any current back condition to service, the veteran's 
claim as to this issue must be denied as not well-grounded.

Bilateral eye injuries

The service medical records reflect that the veteran was seen 
in April 1969 for treatment of small cysts of the left eye.  
The March 1970 separation examination specifically indicated 
that a cyst was removed from the veteran's left eyelid with 
no complications and no sequela.  Visual acuity was reported 
to be 20/20 bilaterally.  Thus, it does not appear that the 
veteran incurred a disability to either eye in service.  

The only post service medical evidence of record related to 
the veteran's eyes is the May 1994 fee basis examination.  
The private physician indicated that the veteran's best 
corrected visual acuity and 20/20 bilaterally and that the 
examination was normal.  Therefore, there does not appear to 
be a current disability of either eye.  

Although the veteran contends that there is a current 
bilateral eye disability which is related to service, as 
stated above, as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

As there is no competent medical evidence of an eye 
disability in service or a current eye disability, the 
veteran's claim for service connection for bilateral eye 
disability must be denied as not well-grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

Headaches

The service medical records are negative for complaint of or 
treatment for chronic headaches in service.  The only post 
service medical evidence regarding headaches is found in the 
May 1994 fee basis eye examination report.  The report 
reflected the veteran's complaints of almost daily headaches.  
The examiner's impression was that the veteran had headaches 
with no evident ocular cause.  The examiner made no link 
between the veteran's headaches and his service.  

The veteran does allege a link between his current headaches 
and service.  However, as discussed above his testimony as to 
a relationship between his headaches and service is not 
competent to render an opinion as to causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran has not presented any competent medical evidence 
showing a causal relationship between his current headaches 
and service.  Accordingly, him claim as to this issue must be 
denied as not well-grounded.

Additional Matters

The veteran has ascribed his back disability, eye disability 
and headaches as being due to explosions in Vietnam.  The 
Board's comments with respect to 38 U.S.C.A. § 1154(b), 
38 C.F.R. § 3.304(d) and its finding as to his lack of combat 
status are equally applicable here.  The Board also notes 
that even if combat status were to be conceded,  38 U.S.C.A. 
§ 1154(b) does not eliminate the need for medical evidence 
showing a nexus between service and the condition for which 
service connection is sought.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  The Board additionally notes that the 
veteran's service medical records are devoid of any reference 
to traumatic injuries. 

When the Board decides a claim on a basis different from that 
used by the RO, such as the claim not being well grounded, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been given ample opportunity 
to present evidence and argument in support of his claim at 
the RO, including the opportunity to testify at a personal 
hearing.  The Board concludes that that he is not prejudiced 
by the RO's denial of his claims for service connection for 
back disability, residuals of bilateral eye injury, and 
headaches on a basis which was broader than that used by the 
Board in this decision.

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on notice 
of any other known and existing evidence which would make the 
adjudicated service connection claim plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well-grounded.

With respect to the PTSD claim, the Board's decision sets out 
the kind of evidence which, should he decide to reopen the 
claim in the future, may serve as new and material evidence.  
38 C.F.R. § 3.156 (1998); Graves v. Brown, 8 Vet. App. 522, 
525 (1996). 



ORDER

Entitlement to service connection for PTSD is denied.

Well-grounded claims not having been submitted, entitlement 
to service connection for back disability, residuals of 
bilateral eye injury and headaches are denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -
